Citation Nr: 1708224	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  06-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to April 1976. 

This appeal originally came before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The TDIU issue originally arose pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), as a component of several increased rating claims, which have since been resolved.  

In June 2014, the Board again remanded the issue on appeal.  The Board also denied service connection for six joint disorders and denied increased ratings for two service-connected disabilities.  A search of the online docket database on the website of the United States Court of Appeals for Veterans Claims (Court) shows that the Veteran did not appeal that portion of the Board's decision.  


FINDING OF FACT

The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In his July 2013 VA Form 21-8940, the Veteran wrote that he last worked full-time and became too disabled to work in May 2000, which is also when his disability first affected full-time employment.  He identified his low back disability as the service-connected disability preventing him from securing or following any substantial gainful employment.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion
  
Here, the Board finds that a TDIU is warranted.  

The Veteran is service-connected for (1) lumbosacral strain, residual of back injury, status post laminectomy, rated as 100 percent from April 1, 1999, until September 30, 1999, and 40 percent from October 1, 1999; (2) neuralgia, right leg (evaluated as peripheral neuropathy) associated with lumbosacral strain, residual of back injury, status post laminectomy, rated as 10 percent since June 19, 2003; (3) neuralgia, left leg (evaluated as peripheral neuropathy) associated with lumbosacral strain, residual of back injury, status post laminectomy, rated as 10 percent since June 19, 2003; (4) postoperative scar, residuals of laminectomy associated with lumbosacral strain, residual of back injury, status post laminectomy, rated as noncompensable since May 10, 2013.  His combined disability rating was 40 percent from October 1, 1999, and 50 percent since June 19, 2003 when considering the bilateral factor.  As the disabilities arise from a common etiology, they are considered a single disability for TDIU purposes.  See 38 C.F.R. § 4.16(a).  

With regard to his capacity to work, two different VA examiners addressed his case in May 2013.  One examiner found that the Veteran's service-connected thoracolumbar spine disability impacted his ability to work, but did not render him unemployable.  The examiner opined that due to this disability, the Veteran would not be able to do work that required heavy repetitive lifting, bending, pushing, pulling, carrying, or overhead work.  The examiner indicated that the Veteran could only do sedentary type of work, which may require retraining for the Veteran.  The other VA examiner found that Veteran appeared to be unemployable in any capacity due to failed back syndrome with radiculopathy and general tiredness.

The Board finds that the second VA examiner's opinion is more consistent with the remaining evidence.  For instance, a VA examiner in November 2007 found the Veteran to be moderately to severely disabled.  The VA examiner noted that the Veteran's low back pain was aggravated by standing 15 minutes, walking four blocks, going up and down stairs, lifting 10 pounds, or driving over one hour.  Similarly, a private examiner in October 2012 found that the Veteran had retired from work and there was no indication for work hardening or functional capacity evaluations.  In August 2007, he went to a private emergency room due to the severity of his back pain.  

In May 2016, the decision of VA's Compensation Service was obtained.  The Director found that a review of all of the available evidence from 2005 to present did not support the Veteran's contention that his service-connected disabilities prevented gainful employment for that time period.  The Compensation Service concluded that the more probative VA medical opinion obtained in 2013 indicated the Veteran was capable of employment and, since the time of his prior surgery, the evidence did not show frequent hospitalizations, emergency room visits, or frequent treatment for his service-connected disabilities.

The Board notes that the Compensation Service's decision is, at this point, nonbinding on the Board.  The Board reviews the entirety of the Director's decision de novo, and is thus authorized to assign an extraschedular rating when appropriate.  See, e.g., Kuppamala v. McDonald, 27 Vet. App. 447, 458 (2015).  On this basis, the Board finds that the more probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Thus, entitlement to a TDIU on an extraschedular basis is warranted.  



ORDER

A TDIU on an extraschedular basis is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


